IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-87,260-01 & WR-87,260-02


                        EX PARTE RONALD T. SPRIGGS, Applicant


      ON APPLICATIONS FOR WRITS OF HABEAS CORPUS AND MANDAMUS
              CAUSE NO. 71,817-E IN THE 108TH DISTRICT COURT
                         FROM POTTER COUNTY


       Per curiam.

                                            ORDER

       Applicant has filed an application for writ of mandamus and/or habeas corpus pursuant to

this Court’s authority to issue extraordinary writs. TEX . CONST . art. V, § 5(c). He challenges the

order finding him in contempt of court. The Court denies leave to file applications for mandamus

and habeas corpus and lifts the stay of the underlying order of contempt and commitment.



Filed: June 27, 2018
Do not publish